Citation Nr: 0900327	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-28 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for a right leg 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The veteran had active service from July 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The record reflects that the veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for September 2006.   However, the 
veteran failed to report for this hearing.  Accordingly, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claim.    

In a November 2003 statement, the veteran identified that he 
received medical treatment from a private physician, Dr. 
M.G., for his right shoulder, right leg, and lower back 
conditions.  However, there are no private treatment records 
associated with the veteran's claims folder and there is no 
indication whether the RO requested these records.  Thus, the 
RO/AMC must make an attempt to obtain this outstanding 
evidence that the veteran has identified.  38 U.S.C.A. § 
5103A(b),(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
identify all medical care providers, VA 
and non-VA, who have treated him for his 
right shoulder, lower back, and right leg.  
He should be asked to provide the full 
names, addresses, and dates of such 
treatment.  The RO/AMC should then obtain 
copies of records from all medical care 
providers identified, to specifically 
include private treatment records from Dr. 
M.G.  If these records are unavailable, it 
should be documented in the claims folder.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the veteran's claims of 
entitlement to service connection for a 
right leg condition, lower back condition, 
and right shoulder condition can be 
granted.  If any issue remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

